DETAILED ACTION
Claims 1, 5-7, 11-13, 17, and 18 are presented for examination.
Claims 1, 7, and 13 are amended.
Claims 2-4, 8-10, and 14-16 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/30/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 5-10, filed on July 23, 2021, in response to the Non-Final Rejection mailed on April 23, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 5-7, 11-13, 17, and 18 allowed.
The following is an examiner's statement of reason for allowance:
Amended claims  1, 5-7, 11-13, 17, and 18 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “... receiving,…, the uplink signal based on a timing advance (TA) value of the TA command, wherein the TA command is based on a maximum subcarrier spacing, among subcarrier spacings of a plurality of frequency resource regions in a same timing advance group (TAG), and wherein a maximum value of the TA value is based on a minimum subcarrier spacing, …” and in combination with other recited limitations in claim 1.

Claims 7 and 13, include similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469